Citation Nr: 9917537	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  94-32 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic acquired 
right ankle and heel disorders as secondary to service-
connected residuals of left ankle trauma and surgery.

2.  Entitlement to service connection for a chronic acquired 
left knee disorder as secondary to service-connected 
residuals of left ankle trauma and surgery.

3.  Entitlement to an increased evaluation for residuals of 
left ankle trauma and surgery, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1993 and February 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefits sought on appeal.

In July 1996 the Board remanded the case for the purpose of 
affording the veteran a VA examination.  The additional 
development being complete, the case is now ready for review 
by the Board.


FINDINGS OF FACT

1.  The veteran's left knee, right ankle, and right heel 
disorders were not caused by the service connected residuals 
of left ankle trauma and surgery disability.

2.  The veteran's service-connected residuals of left ankle 
trauma and surgery is manifested by complaints of pain; on 
clinical examination, dorsiflexion was to 15 degrees, and 
plantar flexion was to 30 degrees.


CONCLUSIONS OF LAW

1.  Chronic acquired right ankle and right heel disorders are 
not proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310(a) (1998).

2.  The veteran's left knee disorder is not proximately due 
to or the result of a service connected disability.  38 
C.F.R. § 3.310(a) (1998).

3.  The schedular criteria for a disability evaluation in 
excess of 20 percent for residuals of left ankle trauma and 
surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection Claims

The veteran maintains that his left knee and right ankle and 
heel disabilities are etiologically related to his service-
connected left ankle disability.

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
That is, the Board finds that the veteran has submitted 
claims which are plausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claims.

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §1110; 
38 C.F.R. § 3.303.  Disability which is proximately due to or 
the result of a service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).

The veteran's service medical records are negative for any 
left knee or right ankle disabilities.  In June 1972, the 
veteran was granted service connection for residuals of left 
ankle surgery.

Medical records show diagnoses of left knee and right heel 
disabilities, including left knee patellofemoral syndrome and 
plantar fasciitis of the right foot.

In a September 1993 addendum to a July 1993 VA examination, 
the examiner stated that the veteran's right heel plantar 
fasciitis was not related to his left ankle injury.

In a May 12, 1994 letter, the veteran's private physician, R. 
E. Stidd, DPM, stated that the veteran had clinical signs 
consistent with Tarsal Tunnel, "aggravated by his long 
standing recurrent foot problems, secondary to his 
significant past history of trauma."

At a November 1996 VA examination, the examiner opined that 
"it is as likely as not that all of [the veteran] complaints, 
including the knees, are related to his service connected 
ankle injuries."

In February 1997, a VA physician examined the veteran's lower 
extremities and stated that the knee ailments were unrelated 
to the left ankle disability.  The physician was unable to 
find impairment of the right ankle.

An August 1998 VA examiner stated that the veteran's left 
ankle injury did not contribute to his left knee or right 
ankle pain.  He also remarked that the veteran's bilateral 
heel pain was also not related to his left ankle injury.

A November 1998 VA examiner stated that given "the above 
examination and previous history and I have explained to the 
patient today that I think his patellar femoral symptoms of 
his left knee and occasional instability or pain in his right 
ankle is again unrelated to his left ankle injury."

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claims.  The Board finds 
that the weight of the evidence shows that the veteran does 
not suffer from left knee or right ankle and right heel 
disability as a result of his service-connected left ankle 
disability.  The veteran's private physician,  Dr. Stidd, 
states that the veteran's ankle problem is related to his 
foot problem.  It is not entirely clear whether he is also 
saying  that the ankle problem caused the foot ailment.  It 
appears that the November 1996 VA examiner was under the 
erroneous impression that the veteran was service-connected 
for both ankles or that he had had more than one injury to 
the left ankle. In any event, the examiner is not clear in 
saying precisely what caused what.  There are four other 
medical opinions, all of which are clearly adverse to a 
possible relationship between the service connected left 
ankle disability and the left knee and the right ankle and 
heel disorders.  Further, the most recent examinations of 
record, in 1998, following comprehensive examinations and 
medical history portions, state that his left knee and right 
ankle and right heel disorders are not related to his left 
ankle disability.  Also, it appears that the veteran does not 
in fact have a medical diagnosis of a current disability 
relating to his right ankle.  The only reported diagnosis was 
plantar fasciitis of the right heel.  In view of the 
foregoing, the preponderance of the evidence is against the 
claim for service connection for a left knee and right ankle 
and right heel disability as proximately due to or the result 
of the service-connected left ankle disability.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(a), but there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
provide a basis for a favorable determination in either of 
the veteran's claims.

II.  Increased Rating For a Left Ankle Disability

A mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating for his left ankle disability 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Service medical records reflect that the veteran injured his 
left ankle while falling off a tanker in 1969.  He underwent 
corrective surgery (Evan's procedure) in April 1970.  Based 
on service medical records and a June 1972 VA examination, in 
June 1972 the veteran was granted service connection for his 
left ankle condition and was assigned a 10 percent disability 
evaluation.  An August 1976 rating decision increased his 
left ankle disability evaluation to 20 percent.  

The maximum disability evaluation for limitation of motion 
(when marked in degree) of an ankle is 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Ankylosis of an ankle warrants a 20 percent evaluation if the 
ankle is fixed in plantar flexion at an angle of less than 30 
degrees.  A 30 percent evaluation requires that the ankle be 
fixed in plantar flexion at an angle between 30 degrees and 
40 


degrees, or in dorsiflexion at an angle between 0 degrees and 
10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

The veteran's left ankle disability is currently evaluated as 
20 percent disabling, and he therefore already receives the 
maximum rating of 20 percent based on marked limitation of 
ankle motion under Diagnostic Code 5271.

The Ratings Schedule also provides that traumatic arthritis, 
established by X-ray findings, is rated the same as 
degenerative arthritis, which is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71, Diagnostic Code 5003.  In this regard, the Board 
observes that the veteran's left ankle disability is 
currently evaluated as 20 percent disabling, and he therefore 
already receives the maximum rating of 20 percent based on 
marked limitation of ankle motion under Diagnostic Code 5271.

To obtain a higher rating (30 percent) in this case, the 
veteran's left ankle would have to be ankylosed (i.e., fused 
or immobilized) in plantar flexion between 30 and 40 degrees, 
or in dorsiflexion between 0 degrees and 10 degrees 
(Diagnostic Code 5270).  However, there have been no findings 
indicating that the veteran has true ankylosis, or fusion, of 
the ankle joint.  In fact, the most recent VA examination 
revealed that the veteran had minimal ankle instability and 
had dorsiflexion to 15 degrees and plantar flexion to 30 
degrees.  His left ankle disability was described as well-
healed.  In light of the evidence of record and based on the 
analysis above, it is the determination of the Board that the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 20 percent for the veteran's left 
ankle disability.

The nature of the original disabilities have been reviewed, 
as well as the functional impairment which can be attributed 
to pain and weakness.  See 38 C.F.R. § 4.40, 4.45 (1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain in the left 
ankle has been reported.  In this regard, the Board observes 
that the current evaluation of 20 percent takes into 
consideration any discomfort or pain the veteran may have on 


motion of the left ankle under these additional criteria.  
There is no objective medical evidence to show that pain or 
any other symptom produces additional functional limitation 
to a degree that would support a rating in excess of 20 
percent under any of the applicable rating criteria.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for a left ankle disorder, the 
benefit-of-the-doubt doctrine is not applicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  For example, it has not been shown that the veteran's 
left ankle disability has resulted in frequent 
hospitalization or cause marked interference in his 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).





ORDER

Service connection for a chronic acquired right ankle and 
right heel disorder is denied.

Service connection for a left knee disorder is denied.

A disability evaluation in excess of 20 percent for residuals 
of left ankle trauma and surgery is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

